 

Exhibit 10.26

LOGMEIN, INC.

Restricted Stock Unit Agreement

  1. Grant of Award.

This Restricted Stock Unit Agreement (the “Agreement”) evidences the grant by
LogMeIn, Inc., a Delaware corporation (the “Company”), on             , 2012
(the “Grant Date”) to              (the “Participant”) of             
Restricted Stock Units (individually, an “RSU” and collectively, the “RSUs”),
subject to the terms and conditions set forth in this Agreement and in the
Company’s Amended and Restated 2009 Stock Incentive Plan (the “Plan”). Each RSU
represents the right to receive one share of Common Stock as provided in this
Agreement. The shares of Common Stock that are issuable upon vesting of the RSUs
are referred to in this Agreement as “Shares.” Capitalized terms used but not
defined in this Agreement shall have the meanings specified in the Plan. In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control.

 

  2. Vesting; Forfeiture.

(a)             While the Participant remains an employee of, or consultant or
advisor to, the Company (an “Eligible Participant”), this Award will vest as to
one-third of the original number of RSUs on the first anniversary of the Grant
Date, one-third of the original number of RSUs on the second anniversary of the
Grant Date, and all remaining unvested RSUs on the third anniversary of the
Grant Date (the “Last Vesting Date”). The number of RSUs that vest on any date
(other than the Last Vesting Date) shall be rounded down to the nearest whole
number of RSUs.

(b)             If the Participant ceases to be an Eligible Participant for any
reason or no reason, then the Participant will immediately and automatically
forfeit all rights to any of the RSUs that are unvested as of the date the
Participant’s employment or other service provider relationship ends.

 

  3. Distribution of Shares.

Subject to the terms and conditions of this Agreement (including any withholding
tax obligations) and compliance with all applicable laws, on or within 60 days
after any date on which RSUs vest, the Company will distribute to the
Participant or his or her estate, if applicable, the Shares represented by RSUs
that vested on such vesting date. Such Shares shall be distributed in the form
determined by the Company. Until the RSUs vest, the Participant shall have no
rights to any Shares and until the Shares represented by any vested RSUs are
distributed to the Participant in accordance with this Agreement, the
Participant shall have no rights associated with any Shares, including without
limitation dividend or voting rights.

 

  4. Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution, and any such purported transfer shall be null and void and of no
force or effect, unless otherwise determined by the Company.

 

  5. Withholding Taxes.

(a)             The Company shall not be obligated to deliver any Shares
issuable with respect to the RSUs unless and until the Participant shall have
paid or otherwise satisfied in full the amount of all



--------------------------------------------------------------------------------

federal, state, local and foreign taxes applicable with respect to the taxable
income of the Participant resulting from the vesting of the RSUs, the
distribution of the Shares issuable with respect thereto, or any other taxable
event related to the RSUs (the “Tax Withholding Obligation”).

(b)             Unless the Company elects to have the Participant satisfy the
Tax Withholding Obligation by some other means, the Participant’s acceptance of
this Award constitutes the Participant’s instruction and authorization to the
Company to withhold a net number of vested Shares otherwise issuable pursuant to
the RSUs having a then-current Fair Market Value necessary to satisfy the Tax
Withholding Obligation based on the minimum applicable statutory withholding
rates, rounded up the nearest whole Share. To the extent rounding causes the
Fair Market Value of the Shares withheld by the Company to exceed the
Participant’s Tax Withholding Obligation, the Company agrees to include such
excess cash together with the amounts necessary to satisfy the Participant’s Tax
Withholding Obligation. The Participant acknowledges that the Company or its
designee is under no obligation to withhold Shares, and that the withheld Shares
may not be sufficient to satisfy the Tax Withholding Obligation.

(c)             In the event the Company does not elect to have the Tax
Withholding Obligation satisfied under Section 5(b), then the Company may elect
to instruct any brokerage firm determined acceptable to the Company to sell on
the Participant’s behalf a whole number of shares from those Shares issuable to
the Participant upon settlement of the RSUs as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the Tax Withholding
Obligation. The Participant’s acceptance of this Award constitutes the
Participant’s instruction and authorization to the Company and such brokerage
firm to complete the transactions described in this Section 5(c). Any Shares to
be sold through a broker-assisted sale will be sold on the day the Tax
Withholding Obligation arises or as soon thereafter as practicable. The Shares
may be sold as part of a block trade with other participants of the Plan in
which all participants receive an average price. The Participant will be
responsible for all broker’s fees and other costs of sale, and the Participant
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. To the extent the proceeds of
such sale exceed the Tax Withholding Obligation, the Company agrees to pay such
excess in cash to the Participant as soon as practicable. The Participant
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the Tax Withholding Obligation.

(d)             To the maximum extent permitted by applicable law, with respect
to any taxable event arising from the RSUs, the Company further has the
authority to deduct or withhold by the deduction of such amount as is necessary
to satisfy any Tax Withholding Obligation from other compensation payable to the
Participant, or to require the Participant to satisfy any Tax Withholding
Obligation through a cash payment to the Company with respect to which the Tax
Withholding Obligation arises or through any other means permitted by the Plan.

6. Consequences of Reorganization Events. In connection with a Reorganization
Event (as defined in Section 10(b)(1) of the Plan), Section 10(b)(3) of the Plan
shall apply.

7. Miscellaneous.

(a)             No Rights to Continued Service Relationship. The Participant
acknowledges and agrees that the vesting of the RSUs pursuant to Section 2
hereof is earned only by continuing service at the will of the Company (not
through the act of being hired or acquiring Shares hereunder). The Participant
further acknowledges and agrees that the transactions contemplated hereunder and
the vesting schedule set forth herein do not constitute an express or implied
promise of continued engagement with the Company for the vesting period, for any
period, or at all. The Participant acknowledges that for all

 

- 2 -



--------------------------------------------------------------------------------

purposes of the Plan his or her service to the Company will cease on his or her
last day of active relationship with the Company, as determined by the Company.

(b)             Governing Law. This Agreement shall be construed, interpreted
and enforced in accordance with the internal laws of the State of Delaware
without regard to any applicable conflicts of laws.

(c)             Participant’s Acknowledgments. The Participant acknowledges that
he or she has read this Agreement, has received and read the Plan, and
understands the terms and conditions of this Agreement and Plan. Notwithstanding
anything in this Agreement to the contrary, the Participant must accept the
grant of RSUs and the terms of this Agreement in the manner determined by the
Company no later than thirty (30) days prior to the first vesting date set forth
in Section 2(a) above or the Participant will immediately and automatically
forfeit all rights to any of the RSUs on the date twenty-nine (29) days prior to
such first vesting date.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

LogMeIn, Inc.   By:         Name:       Title:    

 

- 3 -



--------------------------------------------------------------------------------

 

PARTICIPANT’S ACCEPTANCE OF AGREEMENT

The Participant hereby accepts the foregoing grant as evidenced by this
Agreement and agrees to the terms and conditions thereof and acknowledges
receipt of a copy of the Company’s Amended and Restated 2009 Stock Incentive
Plan.

 

PARTICIPANT:   Address:            

 

- 4 -